Citation Nr: 0534254	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-32 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel









INTRODUCTION

The veteran had active military service from December 1943 to 
March 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death.  The veteran died on June [redacted], 1997.  The 
appellant is his widow.   

The appellant's claim was remanded in January 2001.  At that 
time, the Board also granted a 100 percent schedular 
evaluation for PTSD for accrued benefits purposes.  The 
appellant's claim was also remanded in December 2004.  

It is noted that the appellant had appointed James W. 
Stanley, Jr., to be her representative.  In a letter dated 
July 2004, the RO wrote to her saying that Mr. Stanley's 
accreditation had been canceled.  The appellant was given the 
opportunity to appoint another private attorney as her 
representative but did not respond.  

In a July 2004 rating decision, the RO granted basic 
eligibility to Dependents' Educational Assistance.  
Accordingly, this issue is no longer before the Board.

In the Board's December 2004 remand, the issue of entitlement 
to dependency and indemnity compensation (DIC) under 
38 U.S.C.A. § 1318 was referred to the RO for proper 
adjudication.  This issue is again referred to the RO.  

In the Board's December 2004 remand, it was noted that the 
appellant had indicated that she wished to have a hearing.  
However, in a February 2005 report of contact, the 
appellant's representative indicated that the appellant did 
not wish to have a hearing.  



FINDINGS OF FACT

1.  The veteran died in June 1997; the immediate cause of 
death was acute myocardial infarction, which was due to 
atherosclerotic heart disease.  

2.  At the time of the veteran's death, service connection 
was in effect for PTSD (evaluated as 50 percent disabling), 
chronic laryngitis with leukoplakia, hearing loss in the left 
ear, and tinnitus (all evaluated as 10 percent disabling), as 
well as otitis media in the left ear, scars from residuals of 
shell fragment wounds in the left leg, and residuals from 
burns to the back (all evaluated as noncompensably 
disabling).  

3.  The veteran's service-connected PTSD, laryngitis, hearing 
loss, tinnitus, otitis media, scars from shell fragment 
wounds in the left leg, and residuals from burns to the back 
did not cause or contribute to cause the veteran's death.

4.  The veteran's atherosclerotic heart disease began after 
service and was not the result of any disease, injury or 
other incident in service.  

5.  The veteran did not become nicotine dependent during his 
active military service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an April 1992 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating.  

At the time of the veteran's death, he was service-connected 
for PTSD, left ear conductive hearing loss, tinnitus, chronic 
laryngitis with leukoplakia, left ear chronic otitis media, 
left leg scars from shell fragment wounds, and residual of 
burns to the back.  

The veteran died on June [redacted], 1997.  Immediate cause of death 
was acute myocardial infarction due to atherosclerotic heart 
disease.  At the time of his death, he was service-connected 
for PTSD (evaluated as 50 percent disabling), chronic 
laryngitis with leukoplakia, hearing loss in the left ear, 
and tinnitus (all evaluated as 10 percent disabling), as well 
as otitis media in the left ear, scars from residuals of 
shell fragment wounds in the left leg, and residuals from 
burns to the back (all evaluated as noncompensably 
disabling).  

In a January 2001 decision, the Board granted the veteran a 
100 percent rating for PTSD for a period of two year prior to 
his death.  

In a June 2004 opinion, a VA physician reviewed the veteran's 
claims file to determine whether the veteran's PTSD symptoms 
played a role in his cardiac disease.  The examiner commented 
that at the time of the veteran's death, he had multiple 
medical problems including Alzheimer's disease, dementia, 
coronary failure, atrial fibrillation, and obesity.  It was 
noted that the veteran had undergone a carotid endarterectomy 
because of his atherosclerosis, and had been in a nursing 
home for some time prior to his death.  The examiner opined 
that the veteran's acute myocardial infarction was indeed 
most likely secondary to atherosclerotic disease which was 
most likely secondary to the veteran's dietary habits, his 
obesity, his history of smoking, and those major factors.  He 
further opined that in his medical opinion, the veteran's 
PTSD did not play a unique or overwhelming role that would 
have contributed to a heart attack or otherwise hastened his 
death.  He commented that the veteran's PTSD did not cause 
the heart attack which resulted in death or otherwise 
hastened his death.  He concluded that in his medical 
opinion, there was significant and extensive medical 
documentation that other medical conditions most likely 
contributed to the veteran's death, and not his PTSD.  

The veteran's claims folder was given to a VA cardiologist in 
May 2005.  The examiner opined that because of the multiple 
health conditions the veteran had in the past, he opined that 
it was more likely that the veteran's multiple health 
conditions which were not service-connected led to the demise 
of the veteran, and were not likely secondary to the 
veteran's PTSD.  

The veteran's claims folder was returned to the VA 
cardiologist in June 2005.  The examiner noted the emergency 
room note from April 1997 where the veteran stated he stopped 
smoking but did not know when he stopped.  The examiner could 
not find in the notes anywhere that could give a dateline for 
when the veteran started smoking.  The examiner was unable to 
say whether the veteran started smoking prior to active duty, 
during active duty, or after duty, or how long the veteran 
smoked.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated May 2003, the RO informed the 
appellant what information and evidence she would have to 
submit in order to prove her claim for service connection for 
the cause of the veteran's death.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The May 2003 letter 
informed the appellant that the RO would obtain any VA 
medical records or any records from other Federal agencies 
that she told the RO about.  It also informed the appellant 
that the RO would get a medical opinion from a VA 
cardiologist if necessary.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The May 
2003 letter told the appellant to tell the RO about any 
additional information or evidence that she wanted the RO 
get.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159 (b)(1) 
(2004).  Although the RO did not use those exact words in its 
letter, the general instructions in this letter clearly 
implied that the appellant should prosecute her appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the appellant for information about where and by whom 
the veteran was treated for his medical conditions.  
Furthermore, the appellant has not contended that she was 
prejudiced by the RO's phrasing of the request in the May 
2003 letter.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005).    

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in September 1997, it is determined that she is not 
prejudiced by such failure.  VA has consistently asked the 
appellant for information about where and by whom the veteran 
was treated for his medical conditions throughout the period 
his claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where the veteran 
was treated for his claimed conditions, VA has obtained the 
records.  The veteran was not prejudiced by the timing of the 
notices contained in the May 2003 VCAA letter.  Following 
that letter, the development of the claim continued, and, in 
July 2004 and July 2005, the appellant's claim was reviewed 
again.   As a result, the appellant was provided the required 
notices and she was afforded an opportunity to respond after 
she was fully informed of the evidence needed to substantiate 
the claim.  Furthermore, the appellant has not contended that 
she was prejudiced by the timing of the notices contained in 
the June 2001 VCAA letter.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (2004).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2004).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c)(3) (2004).  

The law provides that service connection will be granted for 
a disease or disability if it is shown that the veteran 
suffered from such disease or disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain diseases are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran was service-connected for PTSD, left ear hearing 
loss, tinnitus, laryngitis with leukoplakia, otitis media, 
left leg scars from shell fragment wounds, and burn residuals 
to the back at the time he died in June 1997.  The evidence 
simply does not show that the veteran's service-connected 
disabilities contributed substantially or materially to cause 
his death pursuant to 38 C.F.R. § 3.312 (c)(1).  None of the 
service-connected disabilities are listed as a cause of 
death.  

Furthermore, the evidence does not show that the veteran 
developed atherosclerotic heart disease (the listed cause of 
the veteran's heart attack) in service.  

As to the question whether the veteran's PTSD caused his 
heart attack or heart disease, a VA physician addressed this 
question in June 2004.  He noted that the veteran had been in 
a nursing home for some time prior to his death.  He opined 
that the veteran's atherosclerotic disease was most likely 
secondary to the veteran's dietary habits, his obesity, and 
his history of smoking.  He concluded that other medical 
conditions besides PTSD most likely contributed to the 
veteran's death.  

As there is no contrary medical opinion to the one cited 
above, the VA physician's opinion is deemed controlling.  
Although the appellant claims that the veteran's heart 
disease was due to his service-connected PTSD, she is not a 
medical professional who can make such determinations.  As a 
lay person, she is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
conclusion, the totality of the evidence does not show that 
the veteran's PTSD contributed to cause his death.  

As to the question whether the veteran's heart disease was 
proximately due to or the result of nicotine dependence 
incurred during active military service, the evidence does 
not support this theory.  The Board notes that legislation 
prohibits service connection for a disability first 
manifesting after service on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West 2002).  This statute applies only to claims filed after 
June 9, 1998.

Here, although the tobacco aspect of the appellant's claim 
was first mentioned in a document received at the RO in 
February 2001, her claim of service connection for the cause 
of the veteran's death, regardless of the theory asserted, 
was received in August 1997, and has been pending since that 
time.  As such, the Board will consider the law as it existed 
prior to June 9, 1998.  See Perry v. West, 12 Vet. App. 365, 
368-69 (1999).  In this regard, the Board notes that, where, 
as here, the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies.  VAOPGCPREC 3-2000.

For claims filed prior to June 9, 1998, service connection 
may be granted for a disability if injury or disease resulted 
from tobacco use while in active military service. See 
VAOPGCPREC 2-93.  

The Board notes that in VAOPGCPREC 2-93, the VA General 
Counsel held that: (1) a determination of whether nicotine 
dependence could be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles; and (2) service 
connection could be established for a disability or death if 
the evidence established that the underlying disease or 
injury was caused by tobacco use during service. See 
VAOPGCPREC 2-93.

In VAOPGCPREC 19-97, the VA General Counsel indicated that 
two medical questions arise in cases where secondary service 
connection for a tobacco-related disability is sought: (1) 
whether the veteran acquired a dependence on nicotine during 
service; and (2) was the nicotine dependence which arose 
during service considered the proximate cause of disability 
occurring after service.  With regard to the first question, 
the determination of whether the veteran is dependent upon 
nicotine is a medical issue.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, it must 
then be determined whether the post-service usage of tobacco 
products was the proximate cause of the disability upon which 
occurred after service.  A supervening cause of the 
disability or death would sever the causal connection to the 
onset of nicotine dependence in service. See VAOPGCPREC 19-
97.

In VAOPGCPREC 19-97, the VA General Counsel prepared the 
response to an inquiry as to under what circumstances service 
connection may be established for tobacco-related disability 
or death on the basis that the disability was secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  The opinion stated that while 38 C.F.R. § 
3.310 provides for "secondary service connection", if a 
claimant could establish that a disease or injury resulting 
in disability was a direct result of tobacco use during 
service (e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to, for example lung cancer) that service 
connection may be established without reference to section 
3.310(a).

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.

Although a VA physician opined in June 2004 that there was a 
relationship between the veteran's cardiovascular disease and 
his smoking, the veteran's service medical records do not 
list any complaint, treatment, or diagnosis of nicotine 
dependence.  Furthermore, a review of the post-service 
medical records does not shed light on when the veteran began 
smoking.  In June 2005, a VA cardiologist commented that 
after reviewing the claims file, he could not determine when 
the veteran started smoking.  

Based on a review of the record, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim based on nicotine dependence.  Specifically, the 
competent medical evidence of record does not show that the 
veteran became nicotine dependent during service.  
Accordingly, even though the medical evidence shows that 
there is a nexus between the veteran's cigarette smoking and 
his heart disease, the veteran's claim of service connection 
for the cause of the veteran's death, as proximately due to 
or the result of nicotine dependence must be denied.  

In conclusion, the preponderance of evidence is against a 
finding that the cause of the veteran's death was related to 
his active duty service or to a disease or injury incurred in 
service.  It follows that the provisions of 38 U.S.C.A. § 
5107(b) are not applicable, and the appellant's claim of 
service connection for the cause of the veteran's death must 
be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


